DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/23/20.  Claims 18, 35-43, 46, and 51-52 were amended; claims 1-17, 19-34, and 44-45 are cancelled.  Claims 18, 35-43, and 46-52 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 12/23/20, with respect to the rejections of claims 42-52 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 42-52 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 18, 35-43, and 46-52 under 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.
The rejections of claims 18, 35-41, and 46-52 under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 18, 35-36, 39-43, and 46-52 under 35 U.S.C. 103 in view of US Pub. 2015/0345063 to Sang et al. are made and presented in the following Office Action as necessitated by amendment.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“coupling unit” in claim 18;
“a first drum driving unit” in claim 35; 
“a second drum driving unit” in claim 35;
“a cabinet supporting unit” in claim 39; and
“a drying unit” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 18, 35-43, and 46-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 37,
	Lines 3-6 recite “wherein, based on the first drum-rotating shaft and the second drum-rotating shaft being rotated concurrently, at least one of the first controller or the second controller is configured to control the first drum driving unit and the second drum driving unit so as to limit the first drum-rotating shaft and the second drum-rotating shaft from rotating in the same direction” which renders the claim indefinite.  The limitation is indefinite because it merely states a function without providing a discernable boundary 
Regarding claim 38,
	Lines 2-5 recite “based on the first drum-rotating shaft and the second drum-rotating shaft being rotated concurrently, the first and second controllers are configured to control the first drum driving unit and the second drum driving unit to rotate the first drum-rotating shaft and the second drum-rotating shaft in different directions” which renders the claim indefinite.  It is unclear whether the controllers are configured to only allow for the first and second shafts to be rotated in different directions, wherein the controllers thus prohibit the shafts from ever rotating in the same direction concurrently.  The limitation is further indefinite because it merely states a function without providing a discernable boundary on what structure performs the function.  It is unclear how said first and second controllers are cooperatively configured to communicate with each other to perform the recited function, so it is unclear whether the function requires some other structure (e.g. first and second communication units C11, C21 [see ¶0133]) or is simply a result of operating the controller(s) in a certain manner.
Regarding claims 40-41,
Lines 2-4 recite “wherein the cabinet supporting unit includes (i) a first connector provided on the bottom surface of the first washing cabinet and (ii) a second connector provided on the upper surface of the second washing cabinet so as to be detachable therefrom” which renders the claim indefinite.  The phrase “so as to be detachable therefrom” is indefinite insomuch as it is unclear that the second connector is detachable from the first connector.  As currently worded, the claim seemingly defines that the second connector is detachable from the upper surface of the second washing cabinet, which is not a feature of the disclosed invention.
Regarding claim 51,
Lines 9-15 recite “wherein the first drum includes: a first tub…, a first drum…, and a first introduction port” which renders the claim indefinite because it is unclear how the first drum includes a first drum (as well as a first tub and first introduction port).  Claim limitation “a first drum” lacks proper antecedent basis and is unclear because independent claim 18 already establishes “a first drum” in line 6.  It is unclear if applicant intended to instead recite “wherein the first [[washing cabinet includes: a first tub…, a first drum…, and a first introduction port”.
Lines 16-22 recite “wherein the second drum includes: a second tub…, a second drum…, and a second introduction port” which renders the claim indefinite because it is unclear how the second drum includes a second drum (as well as a second tub and second introduction port).  Claim limitation “a second drum” lacks proper antecedent basis and is unclear because independent claim 18 already establishes “a second drum” in line 13.  It is unclear if applicant intended to instead recite “wherein the second [[washing cabinet includes: a second tub…, a second drum…, and a second introduction port”.
11.	Claim limitation “coupling unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the a coupling unit configured to permit the second controller to drive the second drum only when the first washing cabinet is mounted to an upper surface of the second washing cabinet”.  Upon review of the disclosure, no clear linkage is described between the structure, material, or acts for performing the specifically claimed function defined by claim 18.  The explanation described by the specification teaches:
“The coupling unit 9 may include a presser 91, which extends through the upper surface 315 of the second cabinet 31 so as to be pressed by the first connector 817, a circuit connector 93, which is provided at the presser 91 so as to open and close the first circuit L1, and an elastic support 95 for biasing the circuit connector 93 away from the first circuit L1.” [¶0120].
	From the teaching from paragraph [¶0120] of the specification recited above, the coupling unit (9) seemingly comprises: a presser (91), a circuit connector (93), and an elastic support (95), however it is unclear if the first connector (817) is a structural element essential to performing the entire claimed function of the coupling unit.  Specifically, independent claim 18 recites a coupling unit configured to permit the second controller to drive the second drum “only when the first washing cabinet is mounted to an upper surface of the second washing cabinet”, however the presser (91) of the coupling unit (9) can seemingly be pressed to actuate opening of the first circuit (L1) to permit the second controller to drive the second drum without necessarily having the first washing cabinet mounted to an upper surface of the second washing cabinet.  Upon review of the drawings, Figure 5 seemingly illustrates the coupling unit (9) as only when the first washing cabinet is mounted to an upper surface of the second washing cabinet” as defined by claim 18 includes, for example, the first connector (817) for selectively actuating the presser to permit the second controller to drive the second drum only upon mounting of the first washing cabinet to the second washing cabinet.  Therefore, upon review of the disclosure in its entirety, with regard to said “coupling unit” (as defined by claim 18) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
12.	Claim limitation “cabinet supporting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claim 39 recites “a cabinet supporting unit configured to connect the first washing cabinet to the second washing cabinet to limit the first washing cabinet being separated from the second washing cabinet”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claim 39) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the explanation described by the specification teaches:
the cabinet supporting unit 8.  The cabinet supporting unit 8 may be embodied as at least one of a support (a first support 81) for coupling the first cabinet 11 to the second cabinet 31, a support (a second support) 83, which is disposed in front of the second treatment apparatus 3 so as to support both washing apparatuses 1 and 3, a support (a third support) 85, which is disposed behind the second treatment apparatus 3 so as to support both the washing apparatuses, a support (a fourth support) 87 for connecting the rear surface of the first treatment apparatus 1 to the ground or a wall, and a connector (a cabinet connector) 89 for connecting the washing apparatuses 1 and 3 to the drying apparatus 7.” [¶0095].
It is unclear if the scope of the cabinet supporting unit “configured to connect the first washing cabinet to the second washing cabinet” as defined by claim 39 includes, for example, the cabinet connector 89 for connecting the washing apparatuses to the drying apparatus.  Therefore, upon review of the disclosure in its entirety, with regard to said “cabinet supporting unit” (as defined by claim 39) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 18, 35-36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2006/0156765 to Sunshine et al. (“Sunshine”), US Pub. 2002/0042957 to Kim et al. (“Kim”), and US Pub. 2015/0345063 to Sang et al. (“Sang”).
	Regarding claim 18,	
Sunshine discloses a laundry treatment apparatus comprising: 
a washing apparatus configured to wash laundry, the washing apparatus comprising: 
a first washing cabinet (19); and

	Sunshine teaches that examples of the laundry appliance include a washing machine comprising top-loading or vertical axis washing machines [¶0149], and that the first and second laundry appliances can be the same type laundry appliance, such as two washing machines [¶0149].
	Sunshine does not expressly disclose that the first (19) and second (18) washing cabinets of the washing apparatus are of drawer-type, wherein each washing cabinet comprises a drawer having a drum configured to rotate therein, however such a modular drawer-type washing apparatus as claimed is described by the embodiment illustrated in Figure 24B.  For example, Sunshine teaches an embodiment of a modular drawer-type washing apparatus comprising: a washing cabinet (202); a drawer (204) located in the first washing cabinet; a drum (208) that is configured to rotate within the drawer; and a controller (214) configured to drive the first drum [see Fig. 24B; ¶0199].  Furthermore, it is old and well known in the art to utilize such a configuration of stacked drawer-type washing cabinets each comprising an extractable drawer housing a rotating drum for treating laundry.  For example, Kim discloses a laundry treatment apparatus comprising a drawer-type washing apparatus configured to wash laundry, the washing apparatus comprising: a first drawer (20a) configured to be drawn into and out of a cabinet (10); a first drum (i.e. washing tub unit 30a) located in the first drawer and configured to receive laundry therein, and that is configured to rotate within the first drawer; a second drawer (20b) located under the first drawer (separated via 11a) and 
	Sunshine does not teach a coupling unit configured to permit the second controller to drive the second drum only when the first washing cabinet is mounted to an upper surface of the second washing cabinet.  However it is old and well-known in the art to utilize such a coupling unit configuration as defined by claim 18.  For example, Sang similarly discloses a washing apparatus comprising: a second washing cabinet (2) located under a first washing cabinet (1) and configured to support the first washing cabinet, a second controller (C) configured to drive a second drum (5), and a coupling unit (i.e. connector unit 9) configured to permit the second controller to drive the second drum only when the first washing cabinet is mounted to an upper surface of the second washing cabinet [Sang: Fig. 1-5; ¶0053-¶0054, ¶0066].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the laundry apparatus of Sunshine in view of Kim such that the second washing cabinet further include a coupling unit (i.e. connector unit 9), configured as taught by Sang, in order to 
Regarding claim 35,
Sunshine in view of Kim and Sang discloses the laundry treatment apparatus according to claim 18, wherein Kim teaches that the washing apparatus includes: 
a first tub (31a) that is located in the first drawer and that is configured to hold washing water, the first tub includes the first drum (32a), 
a first introduction port (not labelled) that is provided in the first tub and that is parallel to a bottom surface of the first washing cabinet, 
a first drum-rotating shaft (44a) that is extended through the first tub, that is connected to the first drum, and that is oriented perpendicular to the bottom surface of the first washing cabinet, 
a first drum driving unit (40a) configured to rotate the first drum-rotating shaft, 
a second tub (31b) that is located in the second drawer, that is configured to hold washing water, and that includes the second drum (32b), 
a second introduction port (not labelled) that is provided in an upper wall of the second tub and that is parallel to a bottom surface of the second washing cabinet, 
a second drum-rotating shaft (44b) that extends through the second tub, that is connected to the second drum, and that is oriented perpendicular to the bottom surface of the second washing cabinet, and 
a second drum driving unit (40b) configured to rotate the second drum-rotating shaft [see Fig. 3-5; ¶0034, ¶0039-¶0040].
Regarding claim 36,
Sunshine in view of Kim and Sang discloses the laundry treatment apparatus according to claim 35, wherein the first drum-rotating shaft is aligned with the second drum-rotating shaft [Kim: see Fig. 10; ¶0040]. 
Regarding claims 39-41,
Sunshine in view of Kim and Sang discloses the laundry treatment apparatus according to claim 35, wherein Sang further teaches a cabinet supporting unit configured to connect the first washing cabinet to the second washing cabinet to limit the first washing cabinet being separated from the second washing cabinet, wherein the cabinet supporting unit includes (i) a first connector (13) provided on the bottom surface of the first washing cabinet and (ii) a second connector (25) provided on the upper surface of the second washing cabinet so as to detachably mount the first cabinet on top of the second cabinet [Sang: Fig. 1B, 3, 4A; ¶0066-¶0067], and
wherein the coupling unit (9) includes (i) a presser (974) that extends through the upper surface of the second washing cabinet so as to be pressed by the first connector (13) and (ii) a circuit connector (971) that is configured to open or close a circuit adapted to supply power to the second drum driving unit based on a position of the presser and to connect the second controller to the second drum driving unit [Sang: see Fig. 2, 4A; ¶0066, ¶0069].
Regarding claim 42,
Sunshine in view of Kim and Sang discloses the laundry treatment apparatus according to claim 39, wherein Sunshine further teaches a drying apparatus configured to dry laundry, the drying apparatus comprising: 

a drying receiver (754) located in the drying cabinet and configured to receive laundry introduced through the introduction port; and 
a drying unit (not labelled) configured to supply air to the drying receiver to dry laundry [see Fig. 35A-B; ¶0216]. 
17.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2006/0156765 to Sunshine et al. (“Sunshine”), US Pub. 2002/0042957 to Kim et al. (“Kim”), and US Pub. 2015/0345063 to Sang et al. (“Sang”) as applied to claim 42 above, and further in view of US Pub. 2009/0057527 to Jo (“Jo”).
Regarding claim 43,
Sunshine in view of Kim and Sang discloses the laundry treatment apparatus according to claim 42, wherein Sang further teaches a cabinet supporting unit configured to connect the first washing cabinet to the second washing cabinet to limit the first washing cabinet being separated from the second washing cabinet, wherein the cabinet supporting unit comprises: 
a first connector (13) provided on a bottom surface of the first washing cabinet; 
a second connector (25) provided on an upper surface of the second washing cabinet, 

Sunshine teaches a drying cabinet (750) located on a lateral side of the washing apparatus [see Fig. 44A-B; ¶0216], but does not explicitly teach a “cabinet connector” as claimed configured to connect at least one of the first and second washing cabinets to the drying cabinet of the drying apparatus.  However it is old and well known in the art to utilize such a cabinet connectors to securely fasten together adjacent cabinets forming a combined modular laundry system.  For example, Jo teaches a combined laundry treatment apparatus having a first cabinet (10) that may be coupled to an adjacent second cabinet (20) via a separate coupling member (23), e.g. a bracket secured by screws (25) [see Fig. 1; ¶0008].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to further include a cabinet connector (e.g. a bracket), as taught by Jo, in order to predictably secure at least one of the first and second washing cabinets to the laterally adjacent drying cabinet of the drying apparatus to thereby form a singular integral laundry treatment system [Jo: ¶0008].
18.	Claims 46-52 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2006/0156765 to Sunshine et al. (“Sunshine”), US Pub. 2002/0042957 to Kim et al. (“Kim”), and US Pub. 2015/0345063 to Sang et al. (“Sang”) as applied to claim 18 above, and further in view of US Pub. 2012/0161594 to Kim et al. (“Kim2”).
Regarding claim 46,

a drying cabinet (750) defining an introduction port (at 756) [see Fig. 35A-B; ¶0216];
a door (756) configured to open and close the introduction port; 
a first rotating shaft (at the hinge) configured to couple the door to the drying cabinet and configured to allow the door to be rotated in a first direction [Fig. 35A-B; ¶0216].
Sunshine does not expressly disclose a second rotating shaft configured to couple the door to the drying cabinet and configured to allow the door to be rotated in a second direction, which is different from the first direction.  However it is old and well-known in the art to utilize such an adjustable door configuration having first and second rotating shafts that allow for the door to alternately be rotated open about a vertical axis or a horizontal axis.  For example, Kim2 discloses a front-loading dryer comprising: a door (4) configured to open and close the introduction port; a first rotating shaft (51, at hinge 5) configured to couple the door to the drying cabinet and configured to allow the door to be rotated in a first direction (i.e. about vertical axis A); and a second rotating shaft (713, at hinge 7) configured to couple the door to the drying cabinet and configured to allow the door to be rotated in a second direction (i.e. about horizontal axis B), which is different from the first direction [Fig. 37-38; ¶0083, ¶0089-¶0090].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the single-axis door hinge configuration of Sunshine for an adjustable two-axis hinge configuration, as taught by Kim2, in order to predictably allow 2; ¶0075].
Regarding claim 47,
Sunshine in view of Kim, Sang, and Kim2 discloses the laundry treatment apparatus according to claim 46, wherein Kim2 teaches that the first rotating shaft (51, at hinge 5) is oriented perpendicular to a bottom surface of the drying cabinet, and the second rotating shaft (713, at hinge 7) is located at a lower portion of the introduction port and oriented parallel to the bottom surface of the drying cabinet [Fig. 37-38; ¶0083, ¶0089-¶0090].
Regarding claim 48,
Sunshine in view of Kim, Sang, and Kim2 discloses the laundry treatment apparatus according to claim 47, wherein Kim2 teaches an angle controller (i.e. inclined piece 431) configured to control an angle of the door based on the door being rotated about the second rotating shaft [Fig. 20; ¶0027, ¶0175-¶0177].  
Regarding claim 49,
Sunshine in view of Kim, Sang, and Kim2 discloses the laundry treatment apparatus according to claim 48, wherein Kim2 teaches that the angle controller (i.e. inclined piece 431) is configured to maintain the door in a state in which the door is rotated to a predetermined reference angle with respect to the introduction port [Fig. 20; ¶0027].  
Regarding claim 50,
2 discloses the laundry treatment apparatus according to claim 49, wherein Kim2 teaches that the reference angle may be set such that laundry placed on the door is capable of moving to the introduction port due to force of gravity [see Fig. 3, 27; ¶0237-¶0238]. 
Regarding claim 51,
Sunshine in view of Kim, Sang, and Kim2 discloses the laundry treatment apparatus according to claim 48, wherein Kim teaches that the first washing cabinet includes: 
a first tub (31a) that is located in the first drawer and that is configured to hold washing water, 
a first drum (32a) that is located in the first tub, that is configured to receive laundry, and that is configured to rotate within the first tub, 
a first introduction port (not labelled) that is provided in the first tub and that is parallel to a bottom surface of the first washing cabinet, and 
a first drum-rotating shaft (44a) extending through the first tub, the first drum-rotating shaft being connected to the first drum and being oriented perpendicular to the bottom surface of the first washing cabinet; and 
wherein the second washing cabinet includes: 
a second tub (31b) that is located in the second drawer and that is configured to hold washing water, 
a second drum (32b) that is located in the second tub, that is configured to receive laundry, and that is configured to rotate within the second tub, 

a second drum-rotating shaft (44b) extending through the second tub, the second drum-rotating shaft being connected to the second drum and being oriented perpendicular to the bottom surface of the second washing cabinet [see Fig. 3-5; ¶0034, ¶0039-¶0040].
Kim does not expressly teach a third washing cabinet under the second washing cabinet.  However it would have been obvious to one having ordinary skill in the art at the time of filing to provide an identical third washing cabinet stacked under the second washing cabinet, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. [see MPEP 2144.04(VI)(B)].
Regarding claim 52,
Sunshine in view of Kim, Sang, and Kim2 discloses the laundry treatment apparatus according to claim 51, but does not expressly disclose that the relative level of the introduction port of the drying cabinet is lower than the first introduction port but higher than the third introduction port.  However it would have been obvious to one having ordinary skill in the art at the time of filing to configure the proportions of the first-third washing cabinets relative to the drying apparatus such that the introduction port of the drying apparatus is lower than the first introduction port but higher than the third introduction port since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711